Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170116925) in view of Kong (US 20190066604) and Kwak (US 20220069044).
Regarding claim 1 Lee teach an electroluminescent display device (fig. 1), comprising: 
a pixel circuit implemented with a plurality of transistors ([0040]), and a gate driving circuit (fig. 1, 140A) that provides a scan signal, an initialization signal, and an emission signal to the pixel circuit (fig. 1 [0040]), wherein the gate driving circuit includes, 
a scan signal generating circuit (fig. 5 140A) that provides the scan signal to a gate electrode of at least one of the plurality of transistors ([0052] The scan signal generation circuit 140A includes (N−1)-th and N-th register circuits SR[N−1] and SR[N] to receive a clock signal CLK and generate sequential scan signals based on the clock signal CLK); 
an initialization signal generating circuit that provides the initialization signal (fig. 8, Vini) to a source electrode or a drain electrode of at least one of the plurality of transistors (fig. 8, applied to SNT source electrode or a drain electrode, [0087]); and 
an emission signal generating circuit (fig. 5, 140B) that provides the emission signal to the gate electrode of at least one of the plurality of transistors ([0044] an emission signal generation circuit 140B for outputting an emission signal for turning on or off emission control transistors included in the sub-pixels PXL), 
wherein the initialization signal generating circuit (fig. 8) receives an output signal (fig. 5 SRO[n] out) of the scan signal generating circuit (fig. 5, 140A) and an output signal (fig. 5, EM[N] out) of the emission signal generating circuit (fig. 5, 140B),
wherein the initialization signal generating circuit (fig. 8) and the emission signal generating circuit include an n-type transistor (fig. 6).
Lee is silent on wherein the gate driving circuit disposed in a non-display area and wherein the initialization signal generating circuit and the emission signal generating circuit include a p-type transistor.
However, Kong teaches wherein the gate driving circuit (fig. 1, item 140) disposed in a non-display area (fig. 1, [0062] non-display region 10B in which the gate driving circuit 130 and 140 are arranged and which does not display an image) and wherein the initialization signal generating circuit and the emission signal generating circuit include a p-type transistor (fig. 6, emission driver and start signal EVST circuit has a p-type transistor).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Kong teaching so that it may include wherein the gate driving circuit disposed in a non-display area and wherein the initialization signal generating circuit and the emission signal generating circuit include a p-type transistor.
The motivation is to provide a gate driving circuit capable of operating without an error nonetheless of increase in load of a clock signal and an emission signal due to high resolution of an electroluminescent display.
Lee in view of Kong is silent on providing the initialization signal based on the output signal of the scan signal generating circuit and the output signal of the emission signal generating circuit.
However, Kwak teaches providing the initialization signal based on the output signal of the scan signal generating circuit and the output signal of the emission signal generating circuit ([0058] In FIG. 2, an embodiment of the invention, the scan driving circuit SDC may include a driving circuit that generates and outputs the scan signals, the compensation scan signals … signals and the emission initialization signals).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Kwak teaching so that it may include providing the initialization signal based on the output signal of the scan signal generating circuit and the output signal of the emission signal generating circuit.

The motivation is to provide capability of preventing a display quality thereof from deteriorating at each operating frequency.

Regarding claim 4 Lee in light of Kong teach wherein the plurality of transistors include at least one n-type transistor (LEE: fig. 6) and at least one p-type transistor (Kong: fig. 6, emission driver and start signal EVST circuit has a p-type transistor).

Regarding claim 5 Lee wherein the scan signal generating circuit (fig. 5 140A) is coupled (fig. 5 item 140A’s Scan1) to a gate electrode (fig. 8, gate if SWT) of the at least one n-type transistor (fig. 8 SWT is n-type).

Regarding claim 6 Lee in light of Kong teach wherein the emission signal generating circuit (Kong: [0087] FIG. 7 is a diagram illustrating an n.sup.th emission driver) is coupled to a gate electrode of the at least one p-type transistor (Kong: fig. 7).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170116925) in view of Kong (US 20190066604) and Kwak (US 20220069044) as recited as claim 1 above and further in view of Han (CN 105321472).

Regarding claim 8 Lee and Kong is silent on wherein the initialization signal is a signal swinging between a high level and a low level within one frame.
However, Han teach wherein the initialization signal is a signal swinging between a high level and a low level within one frame ( the initialization voltage supply line Vini composed of high level and low level signal of pulse signal is applied to the pixel circuit during each of a plurality of cycles).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Kong teaching so that it may include wherein the initialization signal is a signal swinging between a high level and a low level within one frame.

The motivation is to provide method for driving thereof. an organic light emitting display to reduce the time required for eliminating residual image.
Allowable Subject Matter
Claims 10-20 are allowed.

Claims 2-3, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Han US 20150123962.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625